DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 7/25/2022 has been entered.  Claims 1, 4, 8-9, and 12-20 are amended.  Claims 1-20 remain pending in the application.  Applicant's amendments to the Specification and Claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 4/29/2022.
Response to Arguments
Applicant’s arguments with respect to claim 1, 9, and 13 have been considered but, are moot in view of the new ground(s) of rejection.
Allowable Subject Matter
Claims 8, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: 
“the plurality of features include (1) a first set of features for entities associated with a first impression count range and (2) a second set of features for entities associated with a second impression count range, the method further comprising: in response to determining that the number of impressions is within the first impression count range, generating feature values for the first set of features; and in response to determining that the number of impressions is within the second impression count range, generating feature values for the second set of features; wherein the plurality of entity feature values includes the feature values for the first set of features”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 11,238,367 B1) in view of Swaminathan et al. (US 2017/0251258 A1) and further in view of Kalampoukas et al. (US 2020/0219145 A1).
Regarding claims 1 and 13, Liu teaches: A method and one or more storage media comprising: 
receiving, from a plurality of client devices, a plurality of events, each event indicating a type of engagement of a video item from among a plurality of types of engagement, wherein a first event indicates a first type engagement of the plurality of types of engagement and a second event indicates a second type of engagement of the plurality of types of engagement [historical data describing past instances of content delivery including user actions of the user corresponding to the presentation of the content item (col. 6, lines 47-62, Fig. 1 and 2).  Different action types (col. 4, lines 13-36).  The content may be video (col. 3, lines 58-61 and col. 5, lines 56-59).  The user actions are reported from user interfaces, such as a mobile application (col. 15, lines 17-30)] 
using one or more machine learning techniques to train a prediction model that is based on the plurality of events and a plurality of features that includes the plurality of types of engagement [training a machine learning model using the past user actions performed by users responsive to being presented with content items (col. 2, lines 4-10).  The trained model 720 determines an expected value of user actions and likelihood of conversion.  The training data comprises feature vector including types of actions, such as registration with a website, a transaction performed by the user, an identifier for product/service that is purchased (col. 12, lines 8-23, Fig. 7)]
identifying a plurality of entity feature values for a particular entity that is associated with the content request [features describing the user profile of an input user and features describing an input content item (col. 8, lines 23-26 and col. 10, lines 5-9, Fig. 4 and 5)],  
generating a prediction based on the plurality of entity feature values and the prediction model [determine 530 a likelihood of the user performing a predefined user action and determines 540 a value score for the candidate content item. The value score is indicative of a value of a user action that the user is likely to perform responsive to viewing the candidate content item. In an embodiment, the content access determination module 410 determines a likelihood that the user will view the content item (col. 9, line 64 through col. 10, line 13, Fig. 4 and 5)] 
using the prediction to determine whether to select, from a plurality of content items, a particular content item that includes particular video [selecting a candidate content item 570 based on the prediction (col. 1, lines 41-63, col. 8, lines 15-59, col. 10, lines 14-39, Fig. 5)] 
wherein the method is performed by one or more computing devices [computing device (col. 17, lines 1-13)].
Liu does not explicitly disclose: determining a number of impressions of one or more video items by a particular entity associated with a content request; determining that the number of impressions corresponds to an impression count range; based on the impression count range; wherein two or more entity feature values in the plurality of entity feature values correspond to two or more of the plurality of types of engagement.
Swaminathan teaches: two or more entity feature values in the plurality of entity feature values correspond to two or more of the plurality of types of engagement [making a prediction of user interest in videos based on a feature vector including user features, video features, and session features.  A subset of features are selected.  Different types of engagement, such as percentage of video watched, percentage of time a video application is a focused application, and amounts of fast-forwarding or rewinding (par. 17-20 and 55, Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Swaminathan before the effective filing date of the claimed invention to modify the method of Liu by incorporating two or more entity feature values in the plurality of entity feature values correspond to two or more of the plurality of types of engagement as disclosed by Swaminathan.  The motivation for doing so would have been to provide content that is more relevant to a user’s interest to increase the user's viewing experience, and thereby increase the users' engagement with the content, such as advertising content (Swaminathan – par. 2).  Therefore, it would have been obvious to combine the teachings of Liu and Swaminathan in obtaining the invention as specified in the instant claim.
Liu and Swaminathan do not explicitly disclose: determining a number of impressions of one or more video items by a particular entity associated with a content request; determining that the number of impressions corresponds to an impression count range; based on the impression count range.
Kalampoukas teaches: determining a number of impressions of one or more video items by a particular entity associated with a content request [determining a number of impressions for each user (par. 89).  The impressions and user being associated with an ad request (par. 72)]
determining that the number of impressions corresponds to an impression count range [(determining if the user is within a specified range of impressions, such as up to a minimum impression level, between the minimum and maximum level, or above the maximum level (par. 28, 34-35, 37, and 89, Fig. 7)]
based on the impression count range [determining whether the user is eligible to receive an advertisement based on the impression range (par. 37 and 88-89, Fig. 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Swaminathan, and Kalampoukas before the effective filing date of the claimed invention to modify the method of Liu and Swaminathan by incorporating determining a number of impressions of one or more video items by a particular entity associated with a content request,  determining that the number of impressions corresponds to an impression count range, and based on the impression count range determine if the user is eligible to receive an advertisement as disclosed by Kalampoukas before identifying a plurality of feature values for the particular entity as disclosed by Liu.  The motivation for doing so would have been to optimize the number of impressions of an ad (Kalampoukas – par. 34-35).  Therefore, it would have been obvious to combine the teachings of Liu and Swaminathan with Kalampoukas to obtain the invention as specified in the instant claim.
Regarding claims 2 and 14, Liu, Swaminathan, and Kalampoukas teach the method of claim 1; Swaminathan further teaches: the plurality of types of engagements include two or more of viewing a certain amount of a video, viewing a first quartile of a video, viewing half of a video, viewing a third quartile of a video, viewing an entirety of a video, or selecting a particular video control [percentage of the videos watched and amounts of fast-forwarding and/or rewinding (par. 18)].
Regarding claims 3 and 15, Liu, Swaminathan, and Kalampoukas teach the method of claim 2; Swaminathan further teaches: the particular video control corresponds to muting, unmuting, pausing, resuming, full screening, expanding, collapsing, or replaying [rewinding corresponds to replaying (par. 18)].
Regarding claims 4 and 16, Liu, Swaminathan, and Kalampoukas teach the method of claim 1; Liu further teaches: the prediction is a first prediction that is included in a set of predictions [determine 530 a likelihood of the user performing a predefined user action and determines 540 a value score for the candidate content item. The value score is indicative of a value of a user action that the user is likely to perform responsive to viewing the candidate content item. In an embodiment, the content access determination module 410 determines a likelihood that the user will view the content item (col. 9, line 64 through col. 10, line 13, Fig. 4 and 5)], 
wherein generating the first prediction is also based on feature values of the particular content item [features describing the user profile of an input user and features describing an input content item (col. 8, lines 23-26 and col. 10, lines 5-9, Fig. 4 and 5)], 
the method further comprising: in response to receiving the content request [receiving a request for a session/content item (col. 6, lines 14-20 and col. 9, lines 42-52, Fig. 5)], 
identifying the plurality of content items [select a plurality of candidate content items (col. 1, lines 41-45 and col. 9, lines 53-55, Fig. 5)] 
for each content item in the plurality of content items other than the particular content item: generating a second prediction based on the prediction model, the plurality of entity feature values and multiple feature values of said each content item [The online system performs the following steps 530, 540, 550, and 560 for each candidate content item to make predictions using the model (col. 9, line 64 through col. 10, line 13, Fig. 4 and 5).  Features describing the user profile of an input user and features describing an input content item (col. 8, lines 23-26 and col. 10, lines 5-9, Fig. 4 and 5)] 
adding the second prediction to the set of predictions [store the conversion likelihood for each content item in the impression value store 260 (col. 8, lines 43-46, Fig. 2 and 4)] 
selecting a certain content item from among the plurality of content items based on the set of predictions [The candidate content item selection module 405 selects one of the candidate content items based on an estimate of values of user actions associated with the candidate content items (col. 8, lines 14-17, Fig. 4 and 5)].
Regarding claims 5 and 17, Liu, Swaminathan, and Kalampoukas teach the method of claim 1; Liu further teaches: generating training data that comprises a plurality of training instances [training data including historical impressions and historical conversions (col. 6, line 63 through col. 7, line 7, Fig. 2)] 
wherein generating the training data comprises: identifying a first entity that is associated with a video-related event that pertains to a particular video item and that is based on data received from a first client device of the first entity [historical data describing past instances of content delivery including user actions of the user corresponding to the presentation of the content item (col. 6, lines 47-62, Fig. 1 and 2).  The user actions are reported from user interfaces, such as a mobile application (col. 15, lines 17-30)] 
for each type of engagement in the plurality of types of engagement: determining an engagement ratio, of said each type of engagement, associated with the first entity [normalizing the conversion value using a ratio of the conversion value and an average conversion value (col. 12, lines 33-45, Fig. 7 and 8)] 
inserting the engagement ratio into a training instance of the plurality of training instances [storing the normalized conversion value (ratio) as a label for the training data (col. 12, lines 33-45, Fig. 7)]
including, in the training instance, a label value that indicates whether a particular action occurred relative to the particular video item [The training data further comprises a label representing a normalized value associated with the user action (col. 2, lines 4-16)].
Regarding claims 7 and 19, Liu, Swaminathan, and Kalampoukas teach the method of claim 5; Swaminathan further teaches: the particular action is displaying a particular portion of the particular video item or the first entity selecting a particular video control [The percentage of the videos watched or amounts of fast-forwarding and/or rewinding (par. 18)].
Regarding claim 9, Liu teaches: A method comprising: 
receiving, from a plurality of client devices, a plurality of events that includes a first event and a second event, wherein the first event indicates a first entity and that an impression of a video item occurred and the second event indicates the first entity and that a particular action occurred relative to the video item [historical data describing past instances of content delivery including user actions of the user corresponding to the presentation of the content item (col. 6, lines 47-62, Fig. 1 and 2).  Different action types responsive to accessing the content (col. 4, lines 13-36).  The content may be video (col. 3, lines 58-61 and col. 5, lines 56-59).  The user actions are reported from user interfaces, such as a mobile application (col. 15, lines 17-30)] 
based on the plurality of events, generating training data that comprises a plurality of training instances [training data including historical impressions and historical conversions (col. 6, line 63 through col. 7, line 7, Fig. 2)], 
wherein generating the training data comprises: identifying the first entity that is associated with the first event that pertains to the video item [training data describes past user actions performed by users (col. 2, lines 4-8)] 
determining an engagement ratio, of a particular type of engagement that is different than the particular action, associated with the first entity [normalizing the conversion value using a ratio of the conversion value and an average conversion value (col. 12, lines 33-45, Fig. 7)]
inserting the engagement ratio into a training instance of the plurality of training instances [storing the normalized conversion value (ratio) as a label for the training data (col. 12, lines 33-45, Fig. 7)] 
based on the second event, including, in the training instance, a label value that indicates that the particular action occurred relative to the video item [The training data further comprises a label representing a normalized value associated with the user action (col. 2, lines 4-16)] 
using one or more machine learning techniques to train a prediction model that is based on the training data and a plurality of features that includes the particular type of engagement [training a machine learning model using the past user actions performed by users responsive to being presented with content items (col. 2, lines 4-10).  The trained model 720 determines an expected value of user actions and likelihood of conversion.  The training data comprises feature vector including types of actions, such as registration with a website, a transaction performed by the user, an identifier for product/service that is purchased (col. 12, lines 8-23, Fig. 7)] 
identifying a plurality of entity feature values for the particular entity [features describing the user profile of an input user and features describing an input content item (col. 8, lines 23-26 and col. 10, lines 5-9, Fig. 4 and 5)], 
for each content item in the plurality of content items, using the prediction model to generate a prediction based on the plurality of entity feature values [The online system performs the following steps 530, 540, 550, and 560 for each candidate content item to make predictions using the model (col. 9, line 64 through col. 10, line 13, Fig. 4 and 5).  Features describing the user profile of an input user and features describing an input content item (col. 8, lines 23-26 and col. 10, lines 5-9, Fig. 4 and 5)], 
wherein the prediction is added to a set of predictions [store the conversion likelihood for each content item in the impression value store 260 (col. 8, lines 43-46, Fig. 2 and 4)]  
based on the set of predictions, selecting, from among the plurality of content items, a particular content item that includes video [The candidate content item selection module 405 selects one of the candidate content items based on an estimate of values of user actions associated with the candidate content items (col. 8, lines 14-17, Fig. 4 and 5)]
wherein the method is performed by one or more computing devices [computing device (col. 17, lines 1-13)].
Liu does not explicitly disclose: determining a number of impressions of one or more video items by a particular entity associated with a content request; determining that the number of impressions corresponds to an impression count range; based on the impression count range; and wherein an entity feature value in the plurality of entity feature values corresponds to the particular type of engagement. 
Swaminathan teaches: an entity feature value in the plurality of entity feature values corresponds to the plurality of type of engagement [making a prediction of user interest in videos based on a feature vector including user features, video features, and session features.  A subset of features are selected.  Different types of engagement, such as percentage of video watched, percentage of time a video application is a focused application, and amounts of fast-forwarding or rewinding (par. 17-20 and 55, Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Swaminathan before the effective filing date of the claimed invention to modify the method of Liu by incorporating an entity feature value in the plurality of entity feature values corresponds to the plurality of type of engagement as disclosed by Swaminathan.  The motivation for doing so would have been to provide content that is more relevant to a user’s interest to increase the user's viewing experience, and thereby increase the users' engagement with the content, such as advertising content (Swaminathan – par. 2).  Therefore, it would have been obvious to combine the teachings of Liu and Swaminathan in obtaining the invention as specified in the instant claim.
Liu and Swaminathan do not explicitly disclose: determining a number of impressions of one or more video items by a particular entity associated with a content request; determining that the number of impressions corresponds to an impression count range; based on the impression count range.
Kalampoukas teaches: determining a number of impressions of one or more video items by a particular entity associated with a content request [determining a number of impressions for each user (par. 89).  The impressions and user being associated with an ad request (par. 72)]
determining that the number of impressions corresponds to an impression count range [(determining if the user is within a specified range of impressions, such as up to a minimum impression level, between the minimum and maximum level, or above the maximum level (par. 28, 34-35, 37, and 89, Fig. 7)]
based on the impression count range [determining whether the user is eligible to receive an advertisement based on the impression range (par. 37 and 88-89, Fig. 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Swaminathan, and Kalampoukas before the effective filing date of the claimed invention to modify the method of Liu and Swaminathan by incorporating determining a number of impressions of one or more video items by a particular entity associated with a content request,  determining that the number of impressions corresponds to an impression count range, and based on the impression count range determine if the user is eligible to receive an advertisement as disclosed by Kalampoukas before identifying a plurality of feature values for the particular entity as disclosed by Liu.  The motivation for doing so would have been to optimize the number of impressions of an ad (Kalampoukas – par. 34-35).  Therefore, it would have been obvious to combine the teachings of Liu and Swaminathan with Kalampoukas to obtain the invention as specified in the instant claim.
Regarding claim 11, claim 11 is rejected for the same reasons given in the above rejection of claim 2.
Claims 6, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 11,238,367 B1) in view of Swaminathan et al. (US 2017/0251258 A1), further in view of Kalampoukas et al. (US 2020/0219145 A1), and further in view of Freay et al. (US 10,110,545 B1).
Regarding claims 6 and 18, Liu, Swaminathan, and Kalampoukas teach the method of claim 5; Liu further teaches: determining the engagement ratio comprises: determining a number of engagements, by the first entity, of said each type over a particular period of time [a mean value of past user actions associated with content items, the mean value determined over a moving window (col. 2, lines 10-16)]
determining a number of impressions to the first entity of one or more video items over the particular period of time [a total number of impressions of a content item from the training data (col. 8, lines 33-34)] 
While Liu teaches finding a percentage of the total impressions that are conversions (col. 8, lines 36-39), Liu, Swaminathan, and Kalampoukas do not explicitly disclose: calculating the engagement ratio based on the number of engagements and the number of impressions.
Freay teaches: calculating the engagement ratio based on the number of engagements and the number of impressions [calculating an audience engagement metric 406 based on different types of engagement and the total number of impressions (col. 14, lines 1-6 and claim 1, Fig. 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Swaminathan, Kalampoukas, and Freay before the effective filing date of the claimed invention to modify the method of Liu, Swaminathan, and Kalampoukas by incorporating calculating the engagement ratio based on the number of engagements and the number of impressions as disclosed by Freay.  The motivation for doing so would have been to provide a metric that measures the percentage of times engagement activities were performed relative to the number of views or impressions of the video (Freay – col. 1, line 66 and col. 14, lines 1-6, Fig. 4).  Therefore, it would have been obvious to combine the teachings of Liu, Swaminathan, and Kalampoukas with Freay to obtain the invention as specified in the instant claim.
Regarding claim 10, claim 10 is rejected for the same reasons given in the above rejection of claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424